AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

ae FILED

Eastern District of California JUN 2 7 2019

 

 

 

 

United States of America ) 8, DISTRICT COURT
v. J en SbeBt He Ber Se ATRORNIA
) Case No. w
)
ARMANDO CHRISTOPHER TABAREZ )
)
Defendant(s) 2:19-MJ °-0102 CKD °
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 1, 2019 __ in the county of Sacramento in the
Eastern _ District of California , the defendant(s) violated:
Code Section Offense Description
21.U.S.C. § 841(a)(1) Possession with intent to distribute methamphetamine, cocaine, and heroin,

This criminal complaint is based on these facts:

(see attachment)

& Continued on the attached sheet.

 

Complainant's signature

DAVID SIEBER
FBI Special Agent
Printed name and title

 

Sworn to before me and signed in my presence.

om Dol ano

Judge’s “ena f

City and state: Sacwarnerto Cft- Carolyn K. Delaney, U.S. an Judge

Printed name and title

 

 
 

AFFIDAVIT OF FBI SPECIAL AGENT DAVID SIEBER

I, Federal Bureau of Investigation Special Agent David Sieber, being duly sworn, hereby depose

and state:

CRIMINAL COMPLAINT FOR ARREST WARRANT AND SEARCH WARRANTS

1.

This Affidavit is submitted in support of an arrest warrant and a criminal complaint
charging Armando Christopher Tabarez with:

COUNT ONE: Possession with intent to distribute methamphetamine, cocaine, heroin, a
violation of 21 U.S.C. § 841(a)(1).

This Affidavit is also submitted in support of search warrants for the following items:

ITEMS TO BE SEARCHED

Telephone 1 — Dark Grey iPhone, Model A1634 (Described in Attachment A-1)
Telephone 2 — Rose Gold iPhone, Model A1633 (Described in Attachment A-2)
Telephone 3 — Blue “LG”, Model LMQ610MA (Described in Attachment A-3)

BACKGROUND AND EXPERTISE

I am a special agent with the FBI. I entered on duty at the FBI Academy in Quantico,
Virginia on October 6, 2002. I am currently assigned to the FBI’s Sacramento Division,
Violent Crime Safe Streets Task Force. I have been assigned to this squad since 2011.

During the course of my employment as an FBI special agent, I have participated in

numerous criminal and national security investigations. I have also participated in
numerous investigations involving the use of federal and state search warrants to collect

evidence, including controlled substances, the seizure of narcotics-related records, and
other types of evidence that document the activities of criminal organizations in both the
manufacturing and distribution of controlled substances and weapons. To successfully
conduct these investigations, I have utilized a variety of investigative techniques and
resources including physical and electronic surveillance, various types of infiltration
(including undercover agents, informants, and confidential human sources), pen register
and trap and trace devices, GPS and telephone tracking devices, trash covers, mail
covers, pole cameras, stationary video recording vehicles, audio and audio/video
recording devices.

 
 

5.

I am an “investigative or law enforcement officer” of the United States within the
meaning of 18-U.S.C. § 2510(7), in that I am an officer of the United States empowered
by law to conduct criminal investigations and make arrests for offenses enumerated in 18
U.S.C. § 2516.

Because this affidavit is submitted for the limited purpose of establishing probable cause
for the requested complaint, search and arrest warrant, I have not included each and every
fact known to me about this case. Rather, I have set forth only the facts that I believe are
necessary to support probable cause.

This affidavit is based upon my own personal knowledge and upon the knowledge of
other law enforcement officers involved in this investigation. Where I describe
statements made by other people (including other special agents and law enforcement
officers), the statements are described in sum, substance, and relevant part. Similarly,
where I describe information contained in reports and other documents or records in this
affidavit, this information is described in sum, substance, and relevant part.

STATEMENT OF PROBABLE CAUSE

The FBI’s Sacramento Division Safe Street Task Force (SSTF) has been investigating the
drug trafficking activities of Armando Christopher Tabarez, hereinafter Tabarez,
since April 29, 2019. Tabarez’ criminal history includes the following felony
convictions:

e September 20, 1994 — Conspiracy to possess with intent to distribute
methamphetamine in violation of 21 USC § 846 and § 841(A)(1), for which he
was sentenced to 264 months in federal prison.

e September 10, 2015 - Threaten with intent to terrorize in violation of California
Penal Code Section 422, and Felon in possession of a firearm in violation of
California Penal Code Section 29800(A)(1).

e September 15, 2015 — Federal supervised release violation (18 USC § 3606),
Arrest and return of a federal probationer, for which he was sentenced to 18

months in federal prison.

e Tabarez is currently on active California state parole.

 
 

9. On May 28, 2019, FBI Confidential Human Source, hereinafter CHS-1', reported that
Sacramento-area resident Arnold Butler, aka “Day Day,” had recently been arrested in
Cheyenne, Wyoming for drug trafficking offenses. CHS-1 believed that Butler’s
activities were connected to a drug trafficking organization run by Armando Tabarez.
CHS-1 had previously reported that Tabarez served time in federal prison for drug
trafficking offenses. CHS-1 added that Tabarez was currently coordinating kilogram-
level drug shipments to Sacramento from Southern California. CHS-1 also admitted that
he/she had previously couriered and stored controlled substances for Tabarez.

10. Open source analysis confirmed that Butler was stopped by the Wyoming Highway
Patrol on Interstate 80, east of Cheyenne, on May 14, 2019. Coordination with the U.S.
Attorney’s Office for the District of Wyoming (DOW) revealed that Butler was operating
a tow truck and hauling a car while driving through Cheyenne. The truck was stopped
and the car mounted on the tow truck was searched revealing more than fifty pounds of
controlled substances including methamphetamine, cocaine, heroin and fentanyl. Butler
was arrested and ultimately charged by the DOW for violations of the controlled
substances act.

 

1 CHS-1 is a recently developed source who is cooperating with the federal government to reduce
his/her perceived exposure to criminal prosecution stemming from an unrelated FBI narcotics
investigation. In January 2009, CHS-1 received a felony conviction for causing harm to an elder in
violation of California Penal Code Section 368(B)(1), for which he/she was sentenced to two years in
California state prison. In November 2015, CHS-1 received a misdemeanor conviction for spousal
battery in violation of California Penal Code Section 248(E)(1). CHS-1 has not received remuneration
for his/her assistance. Prior to May 31, 2009, CHS-1’s reporting was considered reliable based on the
FBI’s independent corroboration of much of his/her reporting.

However, on May 30, 2019, Armando Tabarez, described in more detail in this affidavit, asked

CHS.-1 to pick up methamphetamine for him in Southern California. The FBI instructed CHS-1 not
to fulfill this task for Tabarez. On May 31, 2019, CHS-1 learned that Tabarez was sending

someone else to pick up the methamphetamine on June 1st or 224, 2019; however, CHS-1 was
uncertain exactly who was being sent. CHS-1 has reported that on May 31, 2019, at about 10:00
p.m., Tabarez contacted CHS-1 and asked him/her to “make a play” (sell drugs for him). CHS-1
reported to the FBI that he/she declined and then at about 11:45 p.m., after CHS-1 had fallen asleep,
Tabarez sent another message to CHS-1 confirming that the “trap was set” (drugs were present at
the stash house). CHS-1 reports that: he/she did not read this message until the following day, on
June 1, 2019, at approximately 12:50 p.m.

CHS-1 provided handling agents with misleading information as to the status of the
methamphetamine delivery at 1 Shoal Court and timing of Tabarez’ message regarding the “trap
being set.” Later in the evening on June 1, 2019, CHS-1 was interviewed. During this interview and
several follow-up interviews, CHS-1 explained that he/she provided misleading information to
handling agents because he was afraid handling agents would be angry for his/her failure to provide
timely reporting on the unfolding events late in the evening on May 31, 2019, after he/she fell asleep,
and on June 1, 2019, for failing to notify agents of the message he/she received from Tabarez late in
the evening of May 31, 2019.

 
 

11.Subsequent telephone analysis conducted by the DEA’s Wyoming and Sacramento Field
offices identified a series of text communications between Butler and other unidentified
persons. Based on my training experience and other experienced narcotics investigators, |
believe these text communications related to a drug transaction. Specifically, on May 10,
2019, Butler exchanged text communications with telephone number 916-236-7001,
which is believed to be used by Tabarez.” The text communications revealed what I
believe was a drug delivery/exchange, arranged by Tabarez, between Butler and an
unidentified third person in Southern California.

12. CHS-1 reported that Tabarez was currently storing a variety of controlled substances at a
“trap house” located at 1 Shoal Court, #53, Sacramento, California, hereinafter “the trap
house.” CHS-1 believed that an unidentified parolee rented the trap house on behalf of
Tabarez and that Tabarez visited the trap house several times each day. CHS-1 reported
that Tabarez conducted narcotics sales transactions across the street from the trap house
at the Greenhaven Plaza shopping center.

13. On May 29, 2019, based on the aforementioned reporting from CHS-1, the FBI initiated
surveillance at Tabarez’ suspected residences, including the trap house. Tabarez was
not observed during surveillance on that day; however, an African-American male, later
identified as Tio Sessoms, was observed entering and exiting near the trap house. A list
of tenants associated with the Westlake Apartments at 1 Shoal Court identified Sessoms
as the tenant of record for the trap house. Law enforcement database checks confirmed

_ that Sessoms was on active parole in the state of California and was the responsible party
for Sacramento Municipal! Utilities District (SMUD) service at the trap house.

14. On May 30, 2019, Tabarez contacted CHS-1 and asked him/her to clear out the trunk of
his/her car and drive to Los Angeles to pick up the “windows” for him. CHS-1 explained
that “windows” was code for methamphetamine. FBI handlers instructed CHS-1 not to
carry out this task for Tabarez. Tabarez became enraged when CHS-1 declined but

ultimately said he would find someone else to pick up the methamphetamine.

15. At the behest of the FBI, CHS-1 executed a ruse by asking Tabarez to inform him/her
when his methamphetamine arrived in Sacramento so that he/she (CHS-1) could supply
one of his/her downstream customers. Tabarez agreed to let CHS-1 know when the
methamphetamine arrived.

 

2 On May 28, 2019, Tabarez checked in with his California Parole Agent using telephone number 916-236-7001.
This number is listed on Tabarez’ California parole face sheet as a cell phone contact number.

 
 

16.

17.

18.

19.

20.

21.

On May 31, 2019, Tabarez showed up unannounced at CHS-1’s residence and asked
again if he/she would pick up methamphetamine for him. Once again, CHS-1 declined
Tabarez’ request.

On May 31, 2019, at about 1:00 p.m., a concealed video transmitter/recorder was
deployed at the trap house. The camera’s view of the front door of the trap house was
unobstructed. At approximately 1:31 p.m., Tabarez was video recorded “keying”
(placing a key into the lock) of the front door of the trap house and entering with a bag in
his hands. At about 2:4] p.m., Tabarez was captured departing the trap house and
locking the door behind him. At approximately 9:27 p.m., Tabarez was captured
“keying” (unlocking) the front door and entering the trap house while carrying a plastic
grocery bag and then departing at approximately 9:43 p.m.

Later in the evening, on May 31, 2019, at approximately 11:28 p.m., a heavy-set male
wearing a dark-colored ball cap, short pants and a white t-shirt was video recorded
keying the door and entering the trap house. The male made several trips from the
parking lot into the trap house while carrying cardboard boxes and at one point a bag. At
about 11:34 p.m. the unidentified male locked the door and departed the trap house.

On the morning of June 1, 2019, Agents reviewed surveillance video from the evening of
May 31, 2019. Based on physical characteristics and mannerisms, investigators initially
suspected CHS-1 was the unidentified male that delivered the boxes. However, based on
additional video analysis and investigation, John Terry Lopez, one of Tabarez’ relatives,
was identified as the unidentified male.

On June 1, 2019, at approximately 7:47 a.m., Tabarez was video recorded keying the
door and then entering the front door of the trap house. At about 8:00 a.m., Tabarez was
video recorded departing the trap, locking the door behind and carrying a “Home Depot”
cardboard box. At about 8:12 a.m., Tabarez was video recorded “keying” and entering
the trap house through the front door. At approximately 8:30 a.m., an unidentified female,
later identified as Sherri Thornton, knocked on the front door of the trap house and was
let in by an occupant inside the trap house that was not visible on the video recorder. At
this point, surveillance video had only identified Tabarez enter the trap house. At
approximately 8:53 a.m., Tabarez was captured exiting the trap house. At approximately
8:57 a.m., Tabarez let himself back into the trap house. At approximately 9:19 a.m.,
Tabarez and the unidentified female (Thornton) were captured departing from the trap
house.

In addition to the stationary video surveillance at the trap house, FBI Special Agent (SA)
Tim Damm and Sacramento County Sheriff's Department Task Force Officer (TFO)

 
 

22.

23.

24.

25.

Adam Tedford conducted surveillance on Tabarez as he departed the trap house at 9:19
a.m. SA Damm observed Tabarez depart as the driver and sole occupant of a silver
Toyota Sienna minivan bearing California license plate number 7NOX844.

TFO Tedford observed Tabarez turn northbound on Florin road to Riverside Blvd.
Tabarez stopped at the red light and turned eastbound on Riverside Blvd. Tabarez was
travelling at approximately SSMPH in an area with a posted speed limit of 40 MPH.
Tabarez’ California Department of Motor Vehicles records indicated he had a
suspended/revoked California driver’s license.

Tabarez continued passing a second posted 40 MPH speed limit sign while travelling at
approximately S5SMPH. TFO Tedford attempted to conduct a vehicle stop on Tabarez by
activating emergency lights and a siren on his unmarked FBI vehicle. Tabarez continued,
failing to yield to the emergency lights and siren. Tabarez turned north on to Riverside
Blvd cutting off oncoming traffic, still refusing to stop, despite the fact that Tabarez
could be seen looking back at TFO Tedford’s vehicle through his driver’s side mirror.
Tabarez continued to speed until coming to an abrupt stop in the middle of the roadway
at Riverside Blvd and Rio Vaile Court in Sacramento.

Tabarez exited the Toyota minivan and took off running northbound across the roadway
and up a Sacramento River levee. TFO Tedford came to a stop with his lights and siren
still operating and giving verbal commands. Tabarez looked back and ignored the verbal
commands to stop running and get on the ground. TFO Tedford and SA Damm engaged
in a short foot pursuit with Tabarez. Tabarez had a grocery bag in his right hand and a
cellular phone with a black case in his left hand. Tabarez ran down the back side of the
levee and jumped into the Sacramento River.

TFO Tedford and SA Damm remained on the river bank and did not enter the water.
Tabarez reached into the grocery bag and pulled out two large clear zip lock bags and

began dumping a clear crystal-like substance, believed to be methamphetamine, into the
Sacramento River. SA Damm and TFO Tedford continued to give verbal commands
ordering Tabarez to stop destroying evidence. Tabarez ignored the commands and
continued to destroy the suspected methamphetamine. Once the bags were empty,
Tabarez attempted to swim across the river and then turned around and swam back to the
shore. Based on the fact that blood was pouring from Tabarez’ head, emergency medical
services were requested. At about 9:31 a.m. Tabarez complied with commands, crawled
out of the river and was taken into custody. Investigators located Telephone 1 — Grey
iPhone, Model A1634 (Described in Attachment A-1) on the river bank close to where
Tabarez had been seen in the water. Investigators located Telephone 2 — Rose Gold
iPhone, Model A1633 (Described in Attachment A-2) in shallow water near the same

 
 

26.

27.

28.

29,

30.

area where Telephone 1 was found. Telephone 2 had a black case that held Tabarez’s
driver’s license.

Based on CHS-1’s reporting and the video recordings, a search warrant for the trap house
was prepared and applied for in Sacramento County. The Honorable Shelley Anne Chang
swore in California Highway Patrol TFO Mike Perry and then at approximately 9:47
a.m., signed the search warrant ordering a search of the trap house.

At approximately 10:33 a.m., prior to executing the search warrant at the trap house, TFO
Tedford and FBI SA Dave Sieber conducted a search of Tabarez’ Toyota minivan before
it was towed. During the search, $15,390.00 in U.S. currency was seized in a lunch box
cooler inside the passenger compartment. In addition, court documents bearing Tabarez'
name and Telephone 3 — Blue “LG”, Model LMQ610MA (Described in Attachment
A-3) were located inside the cooler.

The concealed video recorder continued to run without interruption at the trap house. No
persons were observed entering or exiting the trap house after Tabarez departed at 9:19
a.m. At approximately 11:15 a.m., members of the SSTF initiated knock and notice
procedures and executed the search warrant at the trap house.

The search of the trap house resulted in the seizure of the following controlled
substances. All drug weights include packaging:

e 40 Ziploc bags of Nartec positive methamphetamine - 43,846 grams

e 5 brick-shaped packages containing Nartec positive heroin — 4357.7 grams

¢ 6heat-sealed packages containing Nartec positive cocaine — 8236 grams

e 1 Ziploc style bag containing an unidentified hard white substance — 692.1 grams
e 1 clear bag of green leafy substance (suspected marijuana) — 498.7 grams

e 2 brick-shaped objects in Ziploc bags (suspected cocaine) — 1595.7 grams

e 1 Ziploc bag containing suspected heroin — 339.1 grams

e 2 Ziploc bags containing suspected methamphetamine — 830.3 grams

e 7 bags of suspected marijuana — 2302 grams

In addition to the seizure of the aforementioned controlled substances, the following drug
sales and packaging indicia were photographed at the trap: Re-sealable plastic containers,
boxes of Ziploc baggies, scales, commercial boxes of heat-seal bags, a heat sealer, U.S.
Postal Service boxes and “Inositol” (common cocaine cutting agent).

 
 

31. At approximately 1:00 p.m., the search was completed and all evidence was seized. At
approximately 1:11 p.m., a copy of the signed search warrant was left on the kitchen table
along with an FD-597 FBI Receipt for Property.

 

SEARCH OF DIGITAL INFORMATION

32. Your affiant is aware that drug and firearms traffickers, including Tabarez, use
computers, smart phones, and other electronic media to conduct their trade. As described
above and in Attachment B, your affiant submits that computers, smart phones, and
possibly other storage media may contain evidence of Tabarez’ ongoing criminal
conduct and there is probable cause to s those items for the reasons stated below. Some of
these electronic records might take the form of files, documents, and other data that is
user-generated. Some of these electronic records, as explained below, might take a form
that becomes meaningful only upon forensic analysis.

33. For example, based on my knowledge, training, and experience, your affiant is aware that
a powered-on computer maintains volatile data. Volatile data can be defined as active
information temporarily reflecting a computer's current state including registers, caches,
physical and virtual memory, network connections, network shares, running processes,
disks (floppy, tape and/or CD-ROM), and printing activity. Collected volatile data may
contain such information as opened files, connections to other computers, passwords used
for encryption, the presence of anti-forensic tools, or the presence of programs loaded in

 
 

34.

35.

36.

memory that would otherwise go unnoticed. Volatile data and its corresponding
evidentiary value is lost when a computer is powered-off and unplugged.

Based on my knowledge, training, and experience, your affiant knows that computer files
or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little to no cost. Even when
files have been deleted, they can be recovered months or years later using forensic tools.
This is so because when a person “deletes” a file on a computer, the data contained in the
file does not actually disappear; rather, that data remains on the storage medium until it is
overwritten by new data. Therefore, deleted files, or remnants of deleted files, may
reside in free space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before they are
overwritten. In addition, a computer’s operating system may also keep a record of
deleted data in a “swap” or “recovery” file.

Also, again based on your affiant’s training and experience, wholly apart from user-
generated files, computer storage media—in particular, computers’ internal hard drives—
contain electronic evidence of how a computer has been used, what it-has been used for,
and who has used it. This evidence can take the form of operating system configurations,
artifacts from. operating system or application operation; file system data structures, and
virtual memory “swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is
technically possible to delete this information. Data on the storage medium not currently
associated with any file can provide evidence of a file that was once on the storage
medium but has since been deleted or edited, or of a deleted portion of a file (such as a
paragraph that has been deleted from a word processing file). Web browsers, e-mail
programs, and chat programs store configuration information on the storage medium that
can reveal information such as online nicknames and passwords. Operating systems can
record additional information, such as the attachment of peripherals, the attachment of
USB flash storage devices or other external storage media, and the times the computer
was in use. Computer file systems can record information about the dates files were
created and the sequence in which they were created.

As further described in Attachment B, this application seeks permission to locate not only
computer files that might serve as direct evidence of the crimes described on the warrant,
but also for evidence that establishes how computers were used, the purpose of their use,
who used them, and when.

 
 

37. Thus, the forensic analyst needs all assisting software (operating systems or interfaces,
and hardware drivers) and any applications software, which may have been used to create
the data (whether stored on hard drives or on external media), as well as all related
instructional manuals or other documentation and security devices. Moreover, searching
computerized information for evidence or instrumentalities of crime commonly requires
the seizure of the entire computer’s input/output periphery devices (including related
documentation, passwords and security devices) so that a qualified expert can accurately
retrieve the system’s data in a controlled environment.

38. In cases of this sort, laptop computers and/or smartphones are also used as
instrumentalities of the crime to commit offenses involving interstate drug sales and
movement of drug proceeds. Devices such as modems and routers can contain
information about dates, frequency, and computer(s) used to access the Internet. The
laptop or smart phone may also have fingerprints on them indicating the user of the
computer and its components.

39. Similarly, files related to the purchasing and selling of controlled substances, as well as,
the movement of currency found on computers and other digital communications devices
are usually obtained from the Internet or the cellular data networks using application
software which often leaves files, logs or file remnants which would tend to show the
identity of the person engaging in the conduct as well as the method of location or
creation of the data, search terms used, exchange, transfer, distribution, possession or
origin of the files. Files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary internet directory or “cache”. The browser
often maintains a fixed amount of hard drive space devoted to these files, and the files are
only overwritten as they are replaced with more recently viewed internet pages or if a
user takes steps to delete them. Thus, the ability to retrieve residue of an electronic file
from a hard drive depends less on when the file was downloaded or viewed than on a
particular user’s operating system, storage capacity, and computer habits.

40. “User attribution” evidence can also be found on a computer and is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence. For
example, registry information, configuration files, user profiles, e-mail, e-mail address
books, “chat,” instant messaging logs, photographs, and correspondence (and the data
associated with the foregoing, such as file creation and last accessed dates) may be
evidence of who used or controlled the computer or storage medium at a relevant time.
Your affiant knows from training and experience that digital software or hardware exists
that allows persons to share digital access over wired or wireless networks allowing
multiple persons to appear on the Internet from the same IP address. Examination of

10

 
 

41.

42.

43.

these items can reveal information about the authorized or unauthorized use of internet
connection at the residence.

Searching the phone(s) for the evidence described in the attachment may require a range
of data analysis techniques. For example, information regarding user attribution or
internet use is located in various operating system log files that are not easily located or
reviewed. In addition, a person engaged in criminal activity will attempt to conceal
evidence of the activity by “hiding” files or giving them deceptive names. As explained
above, because the warrant calls for records of how a computer has been used, what it has
been used for, and who has used it, it is exceedingly likely that it will be necessary to
thoroughly search storage media to obtain evidence, including evidence that is not neatly
organized into files or documents. Just as a search of a premises for physical objects
requires searching the entire premises for those objects that are described by a warrant, a
search of this location (the computer) for the things described in this warrant will likely
require a search among the data stored in storage media for the things (including
electronic data) called for by this warrant. Additionally, it is possible that files have been
deleted or edited, but that remnants of older versions are in unallocated space or slack
space. This, too, makes it exceedingly likely that in this case it will be necessary to use
more thorough techniques.

Based upon knowledge, training and experience, your affiant knows that a thorough
search for information stored in storage media often requires agents to seize most or all
storage media to be searched later in a controlled environment. This is often necessary to
ensure the accuracy and completeness of data recorded on the storage media, and to
prevent the loss of the data either from accidental or intentional destruction.
Additionally, to properly examine the storage media in a controlled environment, it is
often necessary that some computer equipment, peripherals, instructions, and software be
seized and examined in the controlled environment. This is true because of the following:

The nature of evidence: As noted above, not all evidence takes the form of documents
and files that can be easily viewed on-site. Analyzing evidence of how a computer has
been used, what it has been used for, and who has used it requires considerable time, and
taking that much time on premises could be unreasonable. Also, because computer
evidence is extremely vulnerable to tampering and destruction (both from external

_ sources and from code embedded in the system as a “booby-trap”), the controlled

44.

environment of a laboratory is essential to its complete and accurate analysis.
The volume of evidence and time required for an examination: Storage media can store

the equivalent of millions of pages of information. Additionally, a suspect may try to
conceal criminal evidence; he or she might store it in random order with deceptive file

1]

 
 

45.

46.

47.

48.

names. This may require searching authorities to peruse all the stored data to determine
which particular files are evidence or instrumentalities of crime. Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be unreasonable. As
explained above, because the warrant calls for forensic electronic evidence, it is
exceedingly likely that it will be necessary to thoroughly examine storage media to obtain
evidence. Reviewing information for things described in the warrant can take weeks or
months, depending on the volume of data stored, and would be impractical and invasive
to attempt on-site.

Technical requirements: Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge that
might not be present on the search site. The vast array of computer hardware and
software available makes it difficult to know before a search what tools or knowledge
will be required to analyze the system and its data on-site. However, taking the storage
media off- site and reviewing it in a controlled environment will allow its examination
with the proper tools and knowledge. ,

Variety of forms of electronic media: Records sought under this warrant could be stored
in a variety of storage media formats that may require off-site reviewing with specialized
forensic tools.

Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons executing
the warrant conclude that it would be impractical to review the media on-site, the warrant
I am applying for would permit seizing or imaging storage media that reasonably appear
to contain some or all of the evidence described in the warrant, thus permitting its later
examination consistent with the warrant. The examination may require techniques,
including but not limited to, computer-assisted scans of the entire medium that might
expose many parts of a hard drive to human inspection in order to determine whether it is
evidence described by the warrant.

CONCLUSION

Based on the above information, I believe that there is probable cause to believe that
Armando Christopher Tabarez violated 21 U.S.C. § 841(a)(1), possession with the
intent to distribute methamphetamine; 21 U.S.C. § 841(a)(1), possession with the intent
to distribute cocaine arid 21 U.S.C. § 841(a)(1), possession with the intent to distribute
heroin. I hereby request that this court issue an arrest warrant for Tabarez. Additionally,
I believe there is probable cause to believe that the identified items to be searched may

12

 

 
 

contain evidence of Tabarez’ ongoing criminal conduct. I hereby request that this court
issue search warrants for the following items:

ITEMS TO BE SEARCHED

Telephone 1 — Grey iPhone, Model A1634 (Described in Attachment A-1)
Telephone 2 - Rose Gold iPhone, Model A1633 (Described in Attachment A-2)
Telephone 3 — Blue “LG”, Model LMQ610MA (Described in Attachment A-3)

- REQUEST FOR SEALING

49. I further request that the Court order that all papers in support of this application,
including the Affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor
known to all of the targets of the investigation. Disclosure of the contents of this
Affidavit and related documents may have a significant and negative impact on the
continuing investigation and may severely jeopardize law enforcement efforts to enforce
the warrant. Also, premature disclosure may pose a risk to executing law enforcement. It _
is respectfully requested that this Court issue an order

sealing, until further order the Court or court of competent jurisdiction, all papers submitted in
support of this Affidavit, the accompanying search warrant, and application.

I swear, under the penalty of perjury, that the foregoing informatign is true and correct to the best
of my knowledge, information, and belief.

 

 

DAVID SIEBER
FBI Special Agent

Sworn and Subscribed to me
on June 27, 2019

   

Hon. Carolyn K. Delaney
United States Magistrate Jydge

Approved as to form:
/s/(VINCHENZA RABENN

VINCENZA RABENN
Assistant United States Attorney

13

 
 

ATTACHMENT A-1

The property to be searched is a Grey iPhone, Model A1634, hereinafter “Telephone 1.”
The Device is currently in the possession of the Federal Bureau of Investigation.

This warrant authorizes the forensic examination of the Device for the purpose of
identifying the electronically stored information described in Attachment B.

 
 

ATTACHMENT A-2

The property to be searched is a Rose Gold iPhone, Model A1633, hereinafter
“Telephone 2.” The Device is currently in the possession of the Federal Bureau of Investigation.

This warrant authorizes the forensic examination of the Device for the purpose of
identifying the electronically stored information described in Attachment B.

 
 

ATTACHMENT A-3

The property to be searched is a Blue “LG”, Model LMQ610MA, hereinafter
“Telephone 3.” The Device is currently in the possession of the Federal Bureau of Investigation.

This warrant authorizes the forensic examination of the Device for the purpose of
identifying the electronically stored information described in Attachment B.

 
 

ATTACHMENT B

All records on the Device described in Attachment A-1, A-2 and A-3 that relate to violations of
21 U.S.C. §§ 841(a) and 846, Conspiracy to Distribute a Controlled Substance, and that involve
Armando TABAREZ. These records include:

1. Any and all names, words, telephone numbers, email addresses, time/date
information, messages or other electronic data in the memory of the mobile
telephone or on a server and associated with the mobile telephone, including:

i. Incoming call history;
il. Outgoing call history;
iii. Missed call history;
iv. Outgoing text messages;
v. Incoming text messages;
vi. Draft text messages;
vii. Telephone book;

vili. Data screen or file identifying the telephone number associated with the
mobile telephone searched;

ix. Data screen, file, or writing containing serial numbers or other information
to identify the mobile telephone searched;

x. Voicemail;
xi. User-entered messages (such as to-do lists); and
xii. Stored media such as photographs or video.
2. Any passwords used to access the electronic data described above.

3. Evidence of user attribution showing who used or owned the device at the time
the things described in this warrant were created, edited, or deleted.

4. Any and all locations, addresses, GPS coordinates, names, time/date information,
or other electronic data related to addresses and driving directions.

5. Data and information related to stored applications and/or websites used to
communicate with associates and co-conspirators.

6. Lists of customers and related identifying information.

B-1

 
 

7. Types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions.

8. Any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information).

9. All bank records, checks, credit card bills, account information, and other
financial records.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.

 
